Citation Nr: 9931049	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-16 822	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees directly by the 
Department of Veterans Affairs from past-due benefits.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  



FINDINGS OF FACT

1.  In August 1996, the Board entered a decision denying the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability and a right thigh disability.

2.  The notice of disagreement with respect to the foregoing 
issues was filed on or after November 18, 1988.

3.  As of November 1996, within one year of the date of the 
Board decision, the veteran had retained an attorney with 
respect to this case, and a fee agreement, signed by both 
parties in December 1996, provided for a 20 percent 
contingency fee of past-due VA benefits for representation.  

4.  In October 1998, following an appeal of the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court), the Board remanded this matter to the RO for 
additional development.  

5.  In July 1999, following the requested development, the RO 
granted the issues on appeal and awarded past-due benefits to 
the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees by VA from past 
due benefits for service connection for a bilateral knee 
disability and a right thigh disability pursuant to the 
attorney fee agreement dated December 6, 1996 for the period 
from October 27, 1993, to July 12, 1999, in the amount of 
20 percent, have been met.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reach a favorable determination on the fee 
agreement, it first must be determined that the agreement is 
valid.  The law provides that attorneys and agents may charge 
claimants or appellants for their services before VA, 
including the Board, only if all of the following conditions 
have been met:  (1) A final decision has been promulgated by 
the Board with respect to the issue or issues involved; (2) 
the notice of disagreement that preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and (3) the attorney or 
agent was retained not later than a year following the date 
that the decision by the Board with respect to the issue or 
issues was promulgated.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(a), (c).

In this case, the Board concludes that the criteria for a 
valid attorney fee agreement were met with respect to the 
ultimately successful claim for service connection for 
bilateral knee and right thigh disabilities.  See 38 U.S.C.A. 
§ 5904(c); 38 C.F.R. § 20.609(c).  A Board decision denying 
service connection for bilateral knee and right thigh 
disabilities was issued in August 1996.  Following the August 
1997 action of the Court of Veterans Appeals vacating that 
portion of the Board decision which denied service connection 
for a right thigh disability and remanding that issue as well 
as the issue of entitlement to service connection for 
bilateral knee disabilities on a secondary basis, the Board 
remanded those issues in October 1998.  Pursuant to the Board 
remand, the RO granted service connection for bilateral knee 
and right thigh disabilities, effective from October 1993, 
thereby awarding the veteran past-due VA benefits.  The 
notice of disagreement preceding the Board's August 1996 
decision with respect to the eventually granted issues was 
received by the RO after November 18, 1988.  Finally, the 
record shows that the attorney was retained by the veteran in 
December 1996, that is, within a year following final 
completion of Board action in August 1996 that denied service 
connection for bilateral knee and right thigh disabilities.  
See 38 C.F.R. § 20.609(c)(3).

The Board notes that the provisions of 38 C.F.R. § 20.609(g) 
require that an attorney fee agreement be signed by both the 
veteran and his attorney and reflect the VA claims file 
number.  In addition, a copy of the fee agreement must be 
filed with the Board within 30 days of its execution.  The 
record shows that a copy of the earlier fee agreement, which 
involved representation before the Court, was executed by 
both parties as of December 6, 1996.  The later fee 
agreement, which involves representation before the Board and 
the RO, was executed by both parties as of November 24, 1997.  
Both agreements apparently were received at the Board on 
December 1, 1997.  Accordingly, the later fee agreement was 
filed with the Board within the required 30 days.  Both fee 
agreements were signed by both the veteran and his attorney 
and reflect the VA claims file number.

The Board must now determine whether the attorney fee may be 
paid directly by VA from past-due benefits that were awarded 
to the veteran.  An attorney is entitled to payment directly 
by VA if: (1) The attorney and the veteran have entered into 
a fee agreement; (2) the fee agreement provides for payment 
of a fee to the attorney directly by the Secretary of 
Veterans Affairs; (3) the amount of the fee is contingent on 
whether the matter is resolved in a manner favorable to the 
veteran; (4) the total fee payable to the attorney does not 
exceed 20 percent of the total amount of any past-due 
benefits awarded; and (5) all or part of the relief sought is 
granted.  See 38 U.S.C.A. § 5904(d).  A review of the fee 
agreement at issue in this case shows that all five 
requirements of the controlling statute were met with respect 
to this agreement.  Thus, all of the statutory criteria for 
payment of attorney's fees directly by VA out of past-due 
benefits have been met.  See 38 U.S.C.A. § 5904(d).

Likewise, the requirements of the corresponding regulation 
have been met because the total fee (excluding expenses) does 
not exceed 20 percent of the total amount of past-due 
benefits awarded, the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
veteran, and the award of past-due benefits results in a cash 
payment to the veteran from which the fee may be deducted.  
See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom; In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  Matter of Fee Agreement of 
Smith, 4 Vet. App. at 492.

After a careful consideration of the record, the Board 
concludes that the evidence warrants a finding of eligibility 
for payment of fees by VA directly to the attorney for 
services rendered in this matter.  Under the provisions of 38 
C.F.R. § 20.609(h)(3)(i):

When the benefit granted on appeal, or as 
the result of the reopened claim, is 
service connection for a disability, the 
"past-due benefits" will be based on the 
initial disability rating assigned by the 
agency of original jurisdiction following 
the award of service connection. The sum 
will equal the payments accruing from the 
effective date of the award to the date 
of the initial disability rating decision 
. . . .

The RO has established the effective date for the grant of 
service connection for bilateral knee and right thigh 
disabilities as October 27, 1993, and has evaluated the 
combined disabilities as 30 percent disabling since that 
date.  Thus, the past-due benefits upon which the attorney's 
fee shall be paid by VA are the total amount of recurring 
monetary payments that accrued between October 27, 1993, and 
July 12, 1999, the date of the rating decision assigning a 
combined 30 percent evaluation for bilateral knee and right 
thigh disabilities.  See 38 C.F.R. § 20.609(h)(3).  The RO 
has calculated the veteran's past-due VA benefits to be in 
the amount of $18,308.40, and 20 percent of this amount to be 
$3,661.68, which is the maximum attorney fee payable to the 
attorney.  However, it is not clear what period of time is 
encompassed by this calculation, but suffice it to note that 
the attorney is entitled to 20 percent of the benefits 
awarded only for the time period between October 27, 1993, 
and July 12, 1999, the date of the rating decision assigning 
a combined 30 percent evaluation for bilateral knee and right 
thigh disabilities.

One final point, the veteran's attorney has apparently 
received an award under the Equal Access to Justice Act 
(EAJA) in the amount of $7,300.65 for representation before 
the Court.  With respect to the attorney's EAJA, the issue of 
the relationship between fees awarded pursuant to 38 U.S.C.A. 
§ 5904(d) (West 1991) and pursuant to EAJA has been addressed 
by the VA's General Counsel.  See VAOGCPREC 12-97, 62 Fed. 
Reg. 37952 (Jul. 15, 1997).  In that opinion the General 
Counsel concluded that § 506(c) of the Federal Courts 
Administration Act of 1992 (FCAA), Pub. L. No. 102-575 (Oct. 
29, 1992) provides that, where a claimant's attorney received 
fees for the same work under both 38 U.S.C.A. § 5904 and 28 
U.S.C.A § 2414, "the claimant's attorney refunds to the 
claimant the smaller of the fee."  The attorney must keep 
only the larger of the fees recovered, and must refund the 
amount of the smaller fee to the claimant (in this case, the 
veteran) in accordance with § 506(c) of the FCAA.  The Board 
is bound by this opinion.  See 38 U.S.C.A. § 7104(c) (West 
1991).  However, the General Counsel also concluded that 
there is no authority for the Board to take any action, such 
as offset the amount of EAJA fees, to ensure the attorney 
fulfills their responsibility to refund the smaller of the 
fee to the claimant.

In light of the above, the Board does not have the direct 
authority to order the veteran's attorney to refund the sum 
of the amount of the smaller award.  Nor does the Board have 
the authority to offset that amount from the past-due 
benefits withheld.  However, the Board notes that failure to 
refund the lesser fee to the veteran would be a violation of 
professional conduct and a direct violation of Federal law.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and past due benefits for service 
connection for a bilateral knee disability and a right thigh 
disability pursuant to the attorney fee agreement dated 
December 6, 1996 for the period from October 27, 1993, to 
July 12, 1999, in the amount of 20 percent, should be paid to 
the attorney.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 


